

115 HR 5354 IH: Countering Foreign Propaganda Act of 2018
U.S. House of Representatives
2018-03-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5354IN THE HOUSE OF REPRESENTATIVESMarch 20, 2018Mr. Moulton (for himself and Ms. Stefanik) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Communications Act of 1934 to require United States-based foreign media outlets to
			 submit semiannual reports to the Federal Communications Commission, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Countering Foreign Propaganda Act of 2018. 2.Disclosure requirements for United States-based foreign media outletsTitle VII of the Communications Act of 1934 (47 U.S.C. 601 et seq.) is amended by adding at the end the following:
			
				721.Disclosure requirements for United States-based foreign media outlets
 (a)Reports by outlets to CommissionNot later than 90 days after the date of the enactment of this section, and not less frequently than every 6 months thereafter, a United States-based foreign media outlet shall submit to the Commission a report that contains the following information:
 (1)The name of such outlet. (2)A description of the relationship of such outlet to the foreign principal of such outlet, including a description of the legal structure of such relationship and any funding that such outlet receives from such principal.
 (b)Reports by Commission to CongressNot later than 60 days after the date of the enactment of this section, and not less frequently than every 6 months thereafter, the Commission shall transmit to Congress a report that summarizes the contents of the reports submitted by United States-based foreign media outlets under subsection (a) during the preceding 6-month period.
 (c)Public availabilityThe Commission shall make publicly available on the internet website of the Commission each report submitted by a United States-based foreign media outlet under subsection (a) not later than the earlier of—
 (1)the date that is 30 days after the outlet submits the report to the Commission; or (2)the date on which the Commission transmits to Congress under subsection (b) the report covering the 6-month period during which the report of the outlet was submitted to the Commission under subsection (a).
						(d)Statement required To be included in video programming
 (1)In generalIt shall be unlawful for a United States-based foreign media outlet to produce or distribute any video programming for or in the interests of a foreign principal of such outlet, if such programming is transmitted, or intended for transmission, by a multichannel video programming distributor to consumers in the United States, without including in such programming a conspicuous statement that the programming is produced or distributed by such outlet on behalf of such foreign principal, and that additional information is available in semiannual reports of such outlet posted on the internet website of the Commission. The Commission may by rule define what constitutes a conspicuous statement for the purposes of this subsection.
 (2)FrequencyIn the case of video programming that is longer than 60 minutes in duration, the statement required by paragraph (1) shall be included at least once in each 60-minute segment of programming.
 (e)DefinitionsIn this section: (1)Foreign principalThe term foreign principal has the meaning given such term in section 1(b)(1) of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611(b)(1)).
 (2)Multichannel video programming distributorThe term multichannel video programming distributor has the meaning given such term in section 602. (3)United States-based foreign media outletThe term United States-based foreign media outlet means an entity that—
 (A)produces or distributes video programming that is transmitted, or intended for transmission, by a multichannel video programming distributor to consumers in the United States; and
 (B)would be an agent of a foreign principal (as defined in paragraph (1)) for purposes of the Foreign Agents Registration Act of 1938 (22 U.S.C. 611 et seq.) but for section 1(d) of such Act (22 U.S.C. 611(d)).
 (4)Video programmingThe term video programming has the meaning given such term in section 602.. 